Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Please note, this warning will be withdrawn if claim 14 is amended to depend from claim 8 instead of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-8 and 14 are directed to a process; and claims 8-13 and 15-20 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 8, and 15 recite an abstract idea.  Specifically, the claims recite an abstract idea in the limitations "…determining a first score indicating a relevance level of the respective candidate user profile to an employment listing based on a first relevance category, the first score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the first relevance category; determining a second score indicating a level or relevance level of the respective candidate user profile to the employment listing based on a second relevance category, the second score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the second relevance category; applying a first weight to the first score, yielding, a first weighted score, the first weight determined based on historical hiring data and indicating a relative impact of the first relevance category on hiring; applying a second weight to the second score, yielding, a second weighted score, the second weight determined based on the historical hiring data and indicating a relative impact of the second relevance category on hiring; and determining a relevance score for the respective candidate user profile based on the first weighted score and the second weighted score; selecting, based on the respective relevance scores for the set of candidate user profiles, a subset of the candidate user profiles…"  These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. marketing or business relationships).  
These limitations encompass commercial or legal interactions because these steps essentially entail matching employers and candidates based off of the resumes and job description (i.e. recruiting or hiring).  Specifically, determining the first and second scores, as claimed, encompasses reviewing 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.  
Claim 1 recites the additional elements - identifying a set of candidate user profiles of an online network based on a set of user profiles of the online network that correspond to users that are members of a first organization, the set of candidate user profiles including at least one candidate user profile corresponding to a user that is not a member of the first organization; and transmitting a notification regarding the employment listing to the subset of the candidate user profiles.  The additional elements of identifying a set of candidate user profiles, when considered individually, do not integrate the abstract idea into a practical application because it is only mere data gathering (i.e. gathering potential candidates), see MPEP 2106.05(g).  The additional elements of transmitting a notification, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are recite at a high-level of generality (i.e. as a generic computer function of sending data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Further, the additional elements, when considered in combination 
Claims 8 and 15 recite similar additional elements as claim 1 and further recite one or more computer processors; and one or more computer-readable mediums storing instructions; and a non-transitory computer-readable medium storing instructions, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, claims 8 and 15 are directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not recite significantly more than the abstract idea.  The step of identifying a set of candidate user profiles is insignificant extra-solution activities because identifying potential candidates is the first step in the hiring or recruiting process.  Further, as discussed above the additional elements are only generic computer components performing insignificant extra solution activity.  Mere instructions to apply the exception using generic computer components and insignificant extra solution activity cannot provide an inventive concept.  Claims 1, 8, and 15 are not patent eligible.
Dependent Claims
Claims 2, 9, and 16 are directed to the same abstract idea as the independent claims because eliminating candidates based on location is a part of hiring or recruiting.
Claims 3, 10, and 17 are directed to the same abstract idea as the independent claims because ranking the candidates (i.e. identifying candidates with stronger applications) is a part of hiring or recruiting.
Claims 4, 11, and 18 are directed to the same abstract idea as the independent claims because determining if a threshold is met, as claimed, encompasses requiring certain qualifications (i.e. requiring five years' experience) which is a part of the hiring or recruiting.
The additional elements of claims 5, 12, and 19 do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (i.e. gathering information about candidates), see MPEP 2106.05(g).
Claims 6, 13, and 20 are directed to the same abstract idea as the independent claims because matching terms in resumes and job descriptions (i.e. identifying required qualifications) is a part of hiring or recruiting.
The additional elements of claims 7 and 14 do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (i.e. gathering information on whether the candidates are actually interested in being recruited), see MPEP 2106.05(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davar et al, US Pub. No. 2016/0335603, herein referred to as "Davar".
Regarding claim 1 Davar teaches:
identifying a set of candidate user profiles of an online network based on a set of user profiles of the online network that correspond to users that are members of a first organization (stores profiles of users and organizations, e.g. ¶[0091]), 
the set of candidate user profiles including at least one candidate user profile corresponding to a user that is not a member of the first organization (builds list of freelancers, ¶[0111].  Please note, since the users are freelancers they are not members of the organizations they are being matched with because they are contractors); 
for each candidate user profile: determining a first score indicating a relevance level of the respective candidate user profile to an employment listing based on a first relevance category, the first score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the first relevance category (generates a relevance score based on services offered by provider and the requested services, ¶[0128] and Fig. 5; see also ¶¶[0038], [0128] discussing submitting the service requests); 
determining a second score indicating a level or relevance level of the respective candidate user profile to the employment listing based on a second relevance category, the second score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the second relevance category (calculates various social relevance scores, ¶[0139], which are based on common social connections of the requestor and the providers, ¶[0140] and overlap between the requestors and providers, ¶[0142]); 

the first weight determined based on historical hiring data and indicating a relative impact of the first relevance category on hiring (weights are based on historical data includes accepting and declining requests, ¶¶[0113]-[0114]); 
applying a second weight to the second score, yielding, a second weighted score (applies weights to the various scores, e.g. ¶[0151] and Fig. 3C), 
the second weight determined based on the historical hiring data and indicating a relative impact of the second relevance category on hiring (weights are based on historical data includes accepting and declining requests, ¶¶[0113]-[0114]); 
and determining a relevance score for the respective candidate user profile based on the first weighted score and the second weighted score (obtains an overall score, e.g. ¶[0151] and Fig. 3C; 
selecting, based on the respective relevance scores for the set of candidate user profiles, a subset of the candidate user profiles (identifies a subset of best-matching providers, ¶¶0088]-[0089]); 
and transmitting a notification regarding the employment listing to the subset of the candidate user profiles (service requests are communicated to providers, ¶¶[0086], [0089] and Fig. 6).  
Regarding claim 2 Davar teaches all the limitations of claim 1 and further teaches:
in response to determining that a geographic location of a first candidate user profile is outside of predetermined distance of a geographic location associated with the employment listing, removing the first candidate user profile from the set of candidate user profiles (location is a strict requirement for searching and matching providers, ¶[0120]).  
Regarding claim 3 Davar teaches all the limitations of claim 1 and further teaches:
wherein selecting the subset of the candidate user profiles comprises: ranking at least a first candidate user profile and a second candidate user profile based on the relevance score of the first candidate 
selecting, based on the ranking, the first candidate user profile for inclusion in the subset of the candidate user profiles (selects a subset of best-matching providers, ¶¶0088]-[0089]).  
Regarding claim 4 Davar teaches all the limitations of claim 1 and further teaches:
wherein selecting the subset of the candidate user profiles comprises: determining whether the respective relevance score for a first candidate user profile meets or exceeds a threshold relevance score (scores are compared to threshold values, ¶¶[0149]-[0151] and Fig. 3C).  
Regarding claim 5 Davar teaches all the limitations of claim 1 and further teaches:
wherein identifying the set of candidate user profiles comprises: identifying a set of connected user profiles that are connections of a first user profile of the set of user profiles of the online network that correspond to users that are members of a first organization; determining a subset of the set of connected user profiles that correspond to users that are not members of the first organization (calculates various social relevance scores, ¶[0139], which are based on common social connections of the requestor and the providers, ¶[0140] and overlap between the requestors and providers, ¶[0142].  Please note, since the users are freelancers they are not members of the organizations they are being matched with because they are contractors).  
Regarding claim 6 Davar teaches all the limitations of claim 1 and further teaches:
wherein determining the first score comprises: determining a number of matching terms that are included in both the terms included in the employment listing that correspond to the first relevance category and the terms included in the respective candidate user profile that correspond to the first relevance category (service model use a taxonomy of skills and industry buzzwords, ¶[0100] when matching ¶[0104]).  
Regarding claim 7 Davar teaches all the limitations of claim 1 and further teaches:
wherein determining the first score is further based on whether the respective candidate user profile indicates that the user corresponding to the respective candidate user profile is open to job opportunities (users indicate the times when they are available for projects and times when they are already dedicated to existing projects, ¶[0153]).  

Regarding claim 8 Davar teaches:
one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (processors and memory, ¶¶[0081]-[0082]): 
identifying a set of candidate user profiles of an online network based on a set of user profiles of the online network that correspond to users that are members of a first organization (stores profiles of users and organizations, e.g. ¶[0091]), 
the set of candidate user profiles including at least one candidate user profile corresponding to a user that is not a member of the first organization (builds list of freelancers, ¶[0111].  Please note, since the users are freelancers they are not members of the organizations they are being matched with because they are contractors);
for each candidate user profile: determining a first score indicating a relevance level of the respective candidate user profile to an employment listing based on a first relevance category, the first score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the first relevance category (generates a relevance score based on services offered by provider and the requested services, ¶[0128] and Fig. 5; see also ¶¶[0038], [0128] discussing submitting the service requests); 

applying a first weight to the first score, yielding, a first weighted score (applies weights to the various scores, e.g. ¶[0151] and Fig. 3C), 
the first weight determined based on historical hiring data and indicating a relative impact of the first relevance category on hiring (weights are based on historical data includes accepting and declining requests, ¶¶[0113]-[0114]); 
applying a second weight to the second score, yielding, a second weighted score (applies weights to the various scores, e.g. ¶[0151] and Fig. 3C), 
the second weight determined based on the historical hiring data and indicating a relative impact of the second relevance category on hiring (weights are based on historical data includes accepting and declining requests, ¶¶[0113]-[0114]); 
and determining a relevance score for the respective candidate user profile based on the first weighted score and the second weighted score (obtains an overall score, e.g. ¶[0151] and Fig. 3C; 
selecting, based on the respective relevance scores for the set of candidate user profiles, a subset of the candidate user profiles (identifies a subset of best-matching providers, ¶¶0088]-[0089]); 
and transmitting a notification regarding the employment listing to the subset of the candidate user profiles (service requests are communicated to providers, ¶¶[0086], [0089] and Fig. 6).  
Regarding claim 9 Davar teaches all the limitations of claim 8 and further teaches:

Regarding claim 10 Davar teaches all the limitations of claim 8 and further teaches:
wherein selecting the subset of the candidate user profiles comprises: ranking at least a first candidate user profile and a second candidate user profile based on the relevance score of the first candidate user profile and the relevance score of the second candidate user profile, the first candidate user profile being ranked higher than the second candidate user profile (scores are used to rank the service providers, ¶[0086] and Fig. 6); 
selecting, based on the ranking, the first candidate user profile for inclusion in the subset of the candidate user profiles (selects a subset of best-matching providers, ¶¶0088]-[0089]).  
Regarding claim 11 Davar teaches all the limitations of claim 8 and further teaches:
wherein selecting the subset of the candidate user profiles comprises: determining whether the respective relevance score for a first candidate user profile meets or exceeds a threshold relevance score (scores are compared to threshold values, ¶¶[0149]-[0151] and Fig. 3C).  
Regarding claim 12 Davar teaches all the limitations of claim 8 and further teaches:
wherein identifying the set of candidate user profiles comprises: identifying a set of connected user profiles that are connections of a first user profile of the set of user profiles of the online network that correspond to users that are members of a first organization; determining a subset of the set of connected user profiles that correspond to users that are not members of the first organization (calculates various social relevance scores, ¶[0139], which are based on common social connections of the requestor and the providers, ¶[0140] and overlap between the requestors and providers, ¶[0142].  
Regarding claim 13 Davar teaches all the limitations of claim 8 and further teaches:
wherein determining the first score comprises: determining a number of matching terms that are included in both the terms included in the employment listing that correspond to the first relevance category and the terms included in the respective candidate user profile that correspond to the first relevance category (service model use a taxonomy of skills and industry buzzwords, ¶[0100] when matching ¶[0104]).  
Regarding claim 14 Davar teaches all the limitations of claim 1 and further teaches:
wherein determining the first score is further based on whether the respective candidate user profile indicates that the user corresponding to the respective candidate user profile is open to job opportunities (users indicate the times when they are available for projects and times when they are already dedicated to existing projects, ¶[0153]).  

Regarding claim 15 Davar teaches:
A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing system, cause the computing system to perform operations comprising (processors and memory, ¶¶[0081]-[0082]): 
identifying a set of candidate user profiles of an online network based on a set of user profiles of the online network that correspond to users that are members of a first organization (stores profiles of users and organizations, e.g. ¶[0091]), 
the set of candidate user profiles including at least one candidate user profile corresponding to a user that is not a member of the first organization (builds list of freelancers, ¶[0111].  Please note, since 
for each candidate user profile: determining a first score indicating a relevance level of the respective candidate user profile to an employment listing based on a first relevance category, the first score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the first relevance category (generates a relevance score based on services offered by provider and the requested services, ¶[0128] and Fig. 5; see also ¶¶[0038], [0128] discussing submitting the service requests); 
determining a second score indicating a level or relevance level of the respective candidate user profile to the employment listing based on a second relevance category, the second score determined based on terms included in the employment listing and the respective candidate user profile that correspond to the second relevance category (calculates various social relevance scores, ¶[0139], which are based on common social connections of the requestor and the providers, ¶[0140] and overlap between the requestors and providers, ¶[0142]); 
applying a first weight to the first score, yielding, a first weighted score (applies weights to the various scores, e.g. ¶[0151] and Fig. 3C), 
the first weight determined based on historical hiring data and indicating a relative impact of the first relevance category on hiring (weights are based on historical data includes accepting and declining requests, ¶¶[0113]-[0114]); 
applying a second weight to the second score, yielding, a second weighted score (applies weights to the various scores, e.g. ¶[0151] and Fig. 3C), 
the second weight determined based on the historical hiring data and indicating a relative impact of the second relevance category on hiring (weights are based on historical data includes accepting and declining requests, ¶¶[0113]-[0114]); 

selecting, based on the respective relevance scores for the set of candidate user profiles, a subset of the candidate user profiles (identifies a subset of best-matching providers, ¶¶0088]-[0089]); 
and transmitting a notification regarding the employment listing to the subset of the candidate user profiles (service requests are communicated to providers, ¶¶[0086], [0089] and Fig. 6).  
Regarding claim 16 Davar teaches all the limitations of claim 15 and further teaches:
in response to determining that a geographic location of a first candidate user profile is outside of predetermined distance of a geographic location associated with the employment listing, removing the first candidate user profile from the set of candidate user profiles (location is a strict requirement for searching and matching providers, ¶[0120]).  
Regarding claim 17 Davar teaches all the limitations of claim 15 and further teaches:
wherein selecting the subset of the candidate user profiles comprises: ranking at least a first candidate user profile and a second candidate user profile based on the relevance score of the first candidate user profile and the relevance score of the second candidate user profile, the first candidate user profile being ranked higher than the second candidate user profile (scores are used to rank the service providers, ¶[0086] and Fig. 6); 
selecting, based on the ranking, the first candidate user profile for inclusion in the subset of the candidate user profiles (selects a subset of best-matching providers, ¶¶0088]-[0089]).  
Regarding claim 18 Davar teaches all the limitations of claim 15 and further teaches:
wherein selecting the subset of the candidate user profiles comprises: determining whether the respective relevance score for a first candidate user profile meets or exceeds a threshold relevance score (scores are compared to threshold values, ¶¶[0149]-[0151] and Fig. 3C).  
Regarding claim 19 Davar teaches all the limitations of claim 15 and further teaches:

Regarding claim 20 Davar teaches all the limitations of claim 15 and further teaches:
wherein determining the first score comprises: determining a number of matching terms that are included in both the terms included in the employment listing that correspond to the first relevance category and the terms included in the respective candidate user profile that correspond to the first relevance category (service model use a taxonomy of skills and industry buzzwords, ¶[0100] when matching ¶[0104]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al, US Pub. No. 2013/0317998 teaches a similar method of matching employers and candidates.
Jennings, US Pub. No. 2017/0161685 teaches a similar method of matching employers and candidates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629